                        Case 19-01298-MAM            Doc 46-1       Filed 09/25/19       Page 1 of 2


Samantha Haimo

From:                             Robert Gibson <intelexigent@gmail.com>
Sent:                             Wednesday, September 25, 2019 9:32 AM
To:                               Samantha Hairno
Cc:                               'Frank Zokaites'; Holly Way; Suarez, Jesus; Gruher, Barry; Jeffrey Siskind
Subject:                          Re: Deposition of Robert Gibson


THIS RESPONSE IS A COURTESY AND DOES NOT WAIVE ANY RIGHTS
INCLUDING BUT NOT LIMITED TO SERVICE OF NOTICE BY US MAIL


Pursuant to Judge Mora's order yesterday, I have 14 days in which to obtain counsel before setting a date.

Set your sights on a day during the week of October 21st depending on new counsel's schedule.

Be advised that depending on advice of counsel, I intend to take the depositions of Mr. Zokaites and Mr. Siskind either
before or in immediate succession to my deposition.



Robert Gibson, C-2000695
lntelexigent, Unltd., A-9800293
313 Datura Street, Suite 200
West Palm Beach, Florida 33401
Tel. (561) 868-2100 Fax (888) 737-8336

On 2019-09-25 7:55 AM, Samantha Haimo wrote:
        Robert-
        I heard back from both Jesus and Jeff, They are both available on October 10, 2019 for your
        deposition. Please confirm your availability so I can notice it accordingly.
        Thank you.

                   PLEASE NOTE MY NEW OFFICE LOCATION BELOW
               ~
              _j
                   Samantha Tesser Haimo
              .~   Feigeles & Haimo LLP
              z
              w
                   7900 Peters Road - Suite B-200
              ~    Fort Lauderdale, FL 33324.
              0
              ~    T.954.376.5956
                   F.954.206.0188
                   STH@womenatlawfl.com
                   www.womenatlawfl.com                                              EXHIBIT

                                                                                        A
        From: Suarez, Jesus <jsuarez@gjb-law.com>
        Sent: Tuesday, September 24, 2019 9:54 PM
        To: Samantha Haimo <sth@womenatlawfl.com>; Gruher, Barry <bgruher@gjb-law.com>; Jeffrey Siskind
        <jeffsiskind@msn.com>; jeffsiskind@gmail.com; Robert Gibson <intelexigent@gmail.com>
        Cc: 'Frank Zokaites' <frank@zokaites.com>; Holly Way <way@womenatlawfl.com>
        Subject: RE: Deposition of Robert Gibson
                 Case 19-01298-MAM           Doc 46-1     Filed 09/25/19      Page 2 of 2


That date works for us. Thanks.

                            ------               ---
From: Samantha Haimo [mailto:sth@womenatlawfl.com]
Sent: Tuesday, September 24, 2019 9:17 PM
To: Suarez, Jesus; Gruher, Barry; Jeffrey Siskind; ieffsiskind@gmail.com; Robert Gibson
Cc: 'Frank Zokaites'; Holly Way
Subject: Deposition of Robert Gibson

Good evening:
Please advise if you are available for the deposition of Robert Gibson on October 10, 2019, beginning at
10:00 am in Boca Raton.
Thank you.

            PLEASE NOrE MY NEW OFFICE LOCATION BELOW
      ~
      _J
            Samantha Tesser Haimo
      ~     Feigeles & Haimo LLP
      z     7900 Peters Road - Suite B~200
      LlJ
      :E    Fort Lauderdale, FL 33324
      C)
      3     T.954.376.5956
            F.954.206.0188
            STH@womenatlawfl.com
            www.womenatlawfl.com




                                                    2
